Citation Nr: 0603867	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  98-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder as secondary to a service-connected left ankle 
disability.

2.  Entitlement to service connection for a low back disorder 
as secondary to a service-connected left ankle disability.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle sprain with early degenerative 
joint disease and peroneal tendonitis.

4.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1979 to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2003, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in October 2003.

The Board notes the issues of entitlement to increased 
ratings for left foot sensory impairment and venous 
insufficiency and entitlement to compensation for a low back 
disorder under the provisions of 38 U.S.C.A. § 1151 were 
referred to the RO for appropriate action in October 2003.  A 
review of the appellate record does not indicate any action 
has been taken; therefore, these matters are again referred 
for appropriate agency of original jurisdiction action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A bilateral knee disorder was not present in service and 
is not shown to be related to service nor to be proximately 
due to or the result of a service-connected disability.

3.  A low back disorder was not present in service and is not 
shown to be related to service nor to be proximately due to 
or the result of a service-connected disability.

4.  The veteran's service-connected residuals of a left ankle 
sprain with early degenerative joint disease and peroneal 
tendonitis are presently manifested by no more than marked 
limitation of motion; there is no evidence of ankylosis.

5.  The veteran's service-connected hiatal hernia is 
manifested by constant acid reflux with dysphagia to solids, 
regurgitation, and midepigastric pain, but without pyrosis or 
substernal, arm or shoulder pain, or symptoms productive of a 
considerable or severe impairment of health.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  A low back disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  A rating in excess of 20 percent for residuals of a left 
ankle sprain with early degenerative joint disease and 
peroneal tendonitis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic 
Code 5271 (2005).

4.  A rating in excess of 10 percent for hiatal hernia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in June 2001, April 2002, and May 2004.  
The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2005).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds bilateral 
knee and low back disorders were not present in service and 
are not shown to be related to service nor to be proximately 
due to or the result of a service-connected disability.  
Service medical records are negative for complaint, 
diagnosis, or treatment for low back or knee disorders, but 
show the veteran sustained left ankle injuries in June 1986.  
The diagnoses included first degree left ankle sprain, 
secondary degree left ankle sprain, and peroneal tendonitis.  
X-rays in June 1986 revealed no evidence of fracture, 
dislocation, or evidence of instability.  A medical review 
board report noted a diagnosis of chronic tendonitis and left 
ankle pain that had continued since the original sprain 
injury in June 1986.  Service connection was established for 
the residuals of a left ankle sprain with early degenerative 
joint disease and peroneal tendonitis in June 1989.  A 20 
percent disability rating was assigned.  In March 1998, the 
RO established separate 10 percent ratings for left foot 
sensory impairment and venous insufficiency as secondary to 
the veteran's left ankle disability.

In statements and personal hearing testimony in support of 
his claims the veteran asserted he had low back and bilateral 
knee disorders as a result of his service-connected left 
ankle disability.  It is significant to note that he has also 
asserted that his back disorder is due to an epidural 
injection during VA treatment in September 1995 and that this 
issue has been referred to the RO for consideration.  VA 
hospital records show the veteran underwent left ankle 
arthroscopy with debridement of the tibia in September 1995 
for possible lateral gutter syndrome.  

VA treatment records include numerous diagnoses of chronic 
low back pain and left lower extremity pain without opinion 
as to etiology.  A February 2001 pain clinic report noted low 
back and left lower extremity pain that was not work or 
service related.  A diagnosis of chronic back pain of unknown 
etiology was provided in January 2003.  An August 2003 report 
noted a history of chronic back pain that by veteran report 
was due to complications of a left lower extremity fracture 
and a lumbar puncture.  The examiner provided no additional 
comments as to etiology.  The record shows the veteran has 
been unable to complete magnetic resonance imaging studies of 
the back, most recently in March 2002, due to claustrophobia.

VA examination in December 1995 included diagnoses of a 
history of low back pain and a history of knee pain but with 
a normal current examination except for crepitation on range 
of motion.  It was the examiner's opinion that the veteran's 
low back pain was not secondary to his left ankle problems, 
but rather was due to his bad posture.  An August 2005 VA 
examiner found there was no present low back or knee disorder 
that could be attributed to the veteran's service-connected 
left ankle disability.  The claims file was available and 
reviewed by the examiner.  It was noted that there was no 
established diagnosis for the veteran's back and knee 
complaints and that without such information an opinion as to 
etiology could not be provided without resorting to mere 
speculation.  

The Board finds the August 2005 examiner's opinion, in 
essence, as to the absence of any low back or bilateral knee 
disability pathology and the opinions of the December 1995 
and August 2005 examiners of complaints of back pain as 
unrelated to a left ankle problem are persuasive.  Although 
VA treatment records include diagnoses of chronic low back 
pain, there is no indication those diagnoses were provided 
after review of the available medical record.  The Court has 
held that a veteran's statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) aff'd in part, vacated and remanded in part 
on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  

While the veteran believes he has bilateral knee and low back 
disorders due to his service-connected ankle disability, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.



Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held, however, that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or manifestations.  See Evans v. Brown, 9 Vet. 
App. 273, 281 (1996).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

Left Ankle Disability

The Rating Schedule provides ratings for limitation of ankle 
motion which is marked (20 percent) or moderate (10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  The normal 
range of dorsiflexion is from 0 to 20 degrees and normal 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2005).

The Rating Schedule provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 3 0 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2005).

The Rating Schedule provides, alternatively, that traumatic 
and degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).  Limitation of motion must be objectively confirmed 
by findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The Court has also held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  

In this case, the Board notes the veteran is presently 
receiving a 20 percent rating which is the maximum schedular 
rating for limitation of ankle motion under Diagnostic Codes 
5010-5271.  VA examination in December 1995 noted tenderness 
over the lateral aspect of the left ankle joint.  There was 
no evidence of swelling.  Range of motion studies revealed 
dorsiflexion to 10 degrees and plantar flexion to 37 degrees.  
Inversion and eversion were to 37 degrees and 15 degrees, 
respectively.  There was some pain on inversion.  The 
diagnoses included status post arthroscopic surgery of the 
left ankle for degenerative changes.

VA examination in December 1997 noted the veteran complained 
of constant burning pain to the left ankle with numbness and 
tingling over the lateral aspect of the ankle.  The examiner 
noted a mottled appearance of the toes and plantar aspect of 
the left foot.  There was decreased sensation to light touch 
and tenderness to touch to the lateral malleolus.  Range of 
motion revealed dorsiflexion to eight degrees and only three 
degrees of plantar flexion.  It was noted the veteran had an 
antalgic gait and used a cane trying to avoid bearing full 
weight on his left ankle.  He wore new shoes and there was no 
evidence of abnormal wear.  There was no evidence of 
ankylosis.  The diagnoses included status post left ankle 
fracture, with sensory impairment and venous insufficiency, 
and traumatic left ankle arthritis.  

VA treatment records include reports of chronic left ankle 
pain.  A January 2003 report noted very subjective lower 
extremity weakness and that deep tendon reflexes could not be 
elicited.  There was decreased range of motion to the left 
ankle, but no muscular atrophy to the buttocks, calves, or 
thighs.  

On VA examination in August 2005 the veteran complained of 
constant pain rated as 7-8 on a 10 point scale, with other 
symptoms including tenderness about the bones and ankle and 
burning sensation flare-ups two to three times per week 
lasting until he took medication and elevated his leg.  The 
examiner noted a normal inspection of the ankle with no 
evidence of redness or swelling.  There was no tenderness to 
palpation.  Active range of motion studies of the left ankle 
revealed plantar flexion of five degrees and dorsiflexion to 
five degrees limited mostly due to the veteran's effort.  
Passive range of motion revealed dorsiflexion to 18 degrees 
and plantar flexion to 40 degrees.  There was no evidence of 
additional limitation of motion with repetition.  Motor 
strength was normal and the veteran was able to actively 
dorsiflex to about 15 degrees for the strength examination.  
X-rays revealed the ankle mortise appeared to be intact 
without evidence of fracture, subluxation, or other acute 
pathology.  There were tiny calcaneal spurs, but no other 
remarkable findings.  

Based upon the evidence of record, the veteran's service-
connected residuals of a left ankle sprain with early 
degenerative joint disease and peroneal tendonitis are 
presently manifested by no more than marked limitation of 
motion, including as a result of pain or dysfunction.  There 
is no evidence of ankylosis.  Although in statements and 
personal hearing testimony the veteran asserted that he had 
left lower extremity instability and atrophy due to his 
service-connected ankle disability, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  It is significant 
to note that in March 1998 the RO established separate 10 
percent ratings for left foot sensory impairment and venous 
insufficiency as secondary to the veteran's left ankle 
disability.  Therefore, the Board finds the reported VA 
evaluation in this case adequately demonstrates the veteran's 
left ankle disability and that higher or higher alternative 
schedular ratings are not warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The case does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Hiatal Hernia

The Rating Schedule provides ratings for hiatal hernia when 
there are two or more of the symptoms required for a 30 
percent rating but of lesser severity than is required for 
that evaluation (10 percent); with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health (30 percent); and with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health (60 percent).  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2005).  A regulatory amendment, 
effective July 2, 2001, made revisions to the schedular 
criteria for evaluating diseases of the digestive system; 
however, the criteria for evaluating hiatal hernia were 
unchanged.

In this case, records show that barium study in February 1988 
revealed a hiatal hernia of moderate size.  The examiner 
noted gastrointestinal symptoms including water brash and 
spicy food dysphagia.  The diagnoses included probable 
gastroesophageal reflux disease.  On VA examination in 
December 1995 the veteran complained of daily heartburn.  The 
examiner noted evidence of epigastric tenderness and daily 
reflux with and without meals.  There was no evidence of 
anemia, disturbance of motility, or partial obstruction.  The 
diagnosis was hiatal hernia with reflux.  

On VA examination in September 1998 the veteran complained of 
heart burn, abdominal pain, dyspepsia, and overall upper 
gastrointestinal symptoms related to his hiatal hernia.  He 
stated he used acid depressive medications with minimal 
relief.  He denied melena, weight loss, nausea, and vomiting.  
The examiner noted the veteran's abdomen was soft and his 
bowel sounds were positive.  There was no evidence of 
distention, guarding, rebound, or tenderness.  A barium study 
revealed a small sliding scale hiatal hernia and 
gastroesophageal reflux with thickening of the gastric fold 
in the cardiac portion of the stomach.  

VA treatment records include diagnoses of gastroesophageal 
reflux disease.  A May 2000 report noted the veteran was 
strongly encouraged to quit smoking because it caused 
increased acid production which made his hiatal hernia and 
reflux disease much worse.  A July 2001 report noted the 
veteran denied any shortness of breath, productive cough, 
chest pain, or epigastric distress.  The diagnoses included 
gastroesophageal reflux disease.  It was noted the veteran 
appeared to be in good general health.  

At his personal hearing in April 2003 the veteran testified 
that he experienced indigestion, heart attack-like symptoms, 
regurgitation, and a lot of heartburn.  He stated that once 
he experienced an episode where he could not breath and 
passed out with pains in the chest and left arm.  He and his 
spouse reported he had been taken to the emergency room 
because they believed he was having a heart attack.  

On VA examination in August 2005 the veteran complained of 
constant acid reflux with dysphagia to solids, regurgitation, 
and midepigastric pain.  His present treatment included 
ranitidine and metoclopramide.  He denied esophageal 
dilatation and vomiting, but reported occasional nausea.  
There was no evidence of pyrosis, hematemesis, melena, 
circulatory disturbance after meals, or constipation.  It was 
noted he complained of diarrhea, but upon inquiry reported 
only two bowel movements per day which the examiner stated by 
definition did not constitute diarrhea.  He reported his 
weight had been stable.  The examiner noted the veteran had 
mid epigastric tenderness to palpation, with no clinical 
signs of anemia.  A barium study revealed a hiatal hernia and 
evidence of esophageal reflux, with no evidence of evident 
changes to the esophagus nor ulceration or neoplasm to the 
stomach or duodenum.  The diagnoses included hiatal hernia.  
It was the examiner's opinion that the veteran's hiatal 
hernia did not cause a severe impairment of health.

Based upon the evidence of record, the Board finds the 
veteran's service-connected hiatal hernia is presently 
manifested by constant acid reflux with dysphagia to solids, 
regurgitation, and midepigastric pain, but without 
persistently recurrent epigastric distress, pyrosis or 
substernal arm or shoulder pain, or symptoms productive of a 
considerable or severe impairment of health.  Therefore, 
entitlement to higher or higher alternative schedular ratings 
are not warranted.  The preponderance of the evidence is 
against the veteran's increased rating claim.  There is no 
probative evidence of any unusual or exceptional 
circumstances related to this service-connected disorder that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted


ORDER

Entitlement to service connection for a bilateral knee 
disorder as secondary to a service-connected left ankle 
disability is denied.

Entitlement to service connection for a low back disorder as 
secondary to a service-connected left ankle disability is 
denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle sprain with early degenerative joint disease 
and peroneal tendonitis is denied.

Entitlement to a rating in excess of 10 percent for hiatal 
hernia is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


